Citation Nr: 1822724	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam from October 1969 to November 1970.  He also had additional subsequent service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss, left wrist fracture, and high blood pressure.

In a September 2014 rating decision, the Veteran was granted service connection for bilateral hearing loss and left wrist fracture.  This is a full grant of the benefits sought on appeal with regard to these claims and they are no longer before the Board.

A November 2016 Report of General Information notes that the Veteran called in response to a letter regarding the video conference hearing scheduled in conjunction with this claim.  He stated that he would like to rescind this appeal and no longer wished to pursue the claim.  While this report is sufficient to withdraw the Veteran's hearing request, it is not sufficient to withdraw his pending claim of service connection.  A substantive appeal may be withdrawn in writing, by the appellant or by his authorized representative, at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b), 20.204 (c) (2017).  In this case, neither the Veteran nor his representative submitted a written communication of his desire to withdraw this claim.  As such, the claim of service connection for hypertension has not been withdrawn and the Board will address it on its merits below.


FINDING OF FACT

The Veteran's hypertension did not manifest during service or within one year of separation from active duty service and was not caused by his service.

CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection - Hypertension

The Veteran is seeking service connection for hypertension.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1 (2017).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with the Army National Guard because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service. With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record does not show blood pressure readings consistent with hypertension, as defined by regulation, during his active duty service or within one year of his separation from active duty service in November 1970.  Indeed, the Veteran did not have hypertension or a history of high blood pressure more than ten years later at the time of his May 1984 Army National Guard enlistment examination.  The first mention of a hypertension diagnosis was made in the April 1989 Army National Guard Over 40 Examination, which noted uncontrolled hypertension with a blood pressure reading of 144/106.  In his October 1996 Report of Medical History, the Veteran reported a ten year history of hypertension that was followed by a private doctor.  As this was more than 25 years after the Veteran's separation from active duty, this reported 10 year history puts the onset of this condition well after the presumptive period had elapsed.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  

Thus, the Board will now address whether service connection on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

No examination was provided with regard to this issue. VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, although the record shows a current diagnosis of hypertension, the Board finds that there is no indication from the record that a cardiovascular injury or disease occurred during service (or during a relevant period of ACDUTRA or INADCUTRA).  The service treatment records are silent for any high blood pressure readings during his active duty service and do not show a diagnosis of hypertension during a period of ACDUTRA or any injury incurred during ACDUTRA or IDT that has been linked to hypertension.  Thus, there is not evidence establishing the requisite injury, disease, or event during service or an applicable presumptive period. 

The Board has also considered that the Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to the herbicide agent found in Agent Orange.  Service connection may be presumed for certain enumerated diseases based on such exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, hypertension is not one such disease.  See 38 C.F.R. § 3.309(e).  The Board acknowledges that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Updates concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See 75 Fed. Reg. 32,540, 32549 (June 10, 2010).  However, hypertension has not been added to the list for presumptive diseases and the mere change of category for a disease in the Updates is not evidence that this Veteran's hypertension was caused by exposure to Agent Orange.  Nor is this evidence nonspecific to the Veteran a basis for triggering VA's duty to obtain a medical opinion.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JAMES G. RIENHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


